Citation Nr: 1543911	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1971.  The Veteran died in March 2003.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota. 

This case was before the Board in November 2013 when the Board reopened the claim for entitlement to service connection for the cause of the Veteran's death and remanded the reopened claim for adjudication on the merits, de novo.  The claim was adjudicated and a December 2013 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the November 2013 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

In October 2011, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran died in March 2003.  The death certificate reflects the immediate cause of death as squamous cell carcinoma of the right lower lung, with diabetes mellitus, type II, as a contributing condition.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The causes of the Veteran's death first manifested many years after service and have not been shown to be at least as likely as not etiologically related to any disease, injury, or event in service, to include exposure to an herbicide.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In the context of a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Here, VA correspondence issued in June 2010, prior to the initial adjudication of the claim, satisfied the duty to notify provisions with respect to service connection for the cause of the Veteran's death, and notified the appellant of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought.  

The duty to assist the appellant has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also conducted proper development regarding whether the Veteran was exposed to herbicides during service in Korea.

A VA medical opinion was not obtained in connection with the appellant's claim.  In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board finds that it is not necessary to obtain a medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim.  As detailed below, the evidence shows that no injury, disease or event occurred during the Veteran's service to which his death may be related.  The claim turns on whether the Veteran was exposed to herbicide agents such as Agent Orange.  Because the Board finds that this has not been shown to be so, and cannot be presumed to be so, further assistance including a medical opinion is not warranted.  Thus, VA has properly assisted the appellant in obtaining any relevant evidence. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2011, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The appellant has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (no error can be predicated on insufficiency of notice since its purpose had been served).

II.  Merits of the Claim

The appellant has set forth one theory of entitlement to service connection for the cause of the Veteran's death and it is the only theory reasonably raised by the record.  The appellant has linked the Veteran's lung cancer and diabetes mellitus, type II, to herbicide exposure in Korea.  The appellant indicated that this in-service herbicide exposure caused the Veteran's lung cancer and diabetes mellitus, type II, which in turn caused or contributed to his death.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death.

VA death benefits, including dependency and indemnity compensation, are payable to the surviving spouse of a veteran, if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such as malignant tumors (to include lung cancer) and diabetes, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

In addition to the aforementioned principles, if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus, type II and malignant tumors (to include lung cancer), are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).

Exposure to Agent Orange will be presumed for persons who served in the Republic of Vietnam during specified years and for persons who served in certain units along the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Additionally, VA's Adjudication Procedure Manual, M21-1MR, contains a list of a number of Battalions of Infantry, Cavalry, Armor, and Artillery Divisions identified by the Department of Defense, as specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  If a veteran alleges service along the DMZ in Korea, and was assigned to one of the cited units during this period, then that veteran's exposure to herbicides on a factual basis is conceded.  Id.  Once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Veteran served on active duty from May 1966 to July 1971, with service in Korea from January 1967 to December 1967.  In March 2003, the Veteran died.  His death certificate shows that the immediate cause of death was squamous cell carcinoma of the right lower lung with diabetes mellitus, type II as a contributing condition.  At the time of the Veteran's death, he was not service-connected for any disability. 

VA treatment records first indicated a diagnosis of lung cancer in February 2003.  In view of the findings regarding herbicide exposure below, the Board need not address whether any lung cancer was a primary cancer or a secondary cancer metastasized from another area.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure); 62 Fed. Reg. 37952, 37954 (July 15, 1997).

As to the possibility of in-service exposure to herbicide agents, a noted above, the Veteran's service personnel records do show service in Korea from January 1967 to December 1967; however, his service in Korea was prior to the designated time period from April 1968 to July 1969, which has been identified as a period of herbicide usage in Korea.  Additionally, the National Personnel Records Center, in February 2011, also found there was no record that the Veteran was exposed to herbicides.  

For the foregoing reasons, the Veteran is not presumed to have been exposed to herbicide agents during active duty service.  Accordingly, presumptive service connection for the cause of the Veteran's death is not warranted for the disease of lung cancer even if it was determined to be a primary cancer or for diabetes mellitus, type II.  See 38 C.F.R. § 3.309(e).  Additionally, the evidence does not show actual exposure to herbicide agents.  Although the appellant has alleged the Veteran was exposed to herbicide agents and testified in October 2011 the Veteran told her he drove trucks to the DMZ and patrolled the DMZ, she does not possess the competence, i.e. the personal knowledge, that the Veteran was exposed to herbicide agents.  The appellant also submitted a series of photographs in December 2011, that are undated but appear to show the Veteran in Korea; however, such are not probative evidence of exposure to herbicides.  Again, since the time period in question is outside of the scope of presumptive exposure to herbicides, the primary question here is whether there is proof of actual exposure to herbicides during service.  Neither the photographs, nor the appellant's testimony of the Veteran's recollections, provide such proof.  Thus, service connection for the cause of the Veteran's death is not warranted for the disease of lung cancer, or for diabetes mellitus, type II, on a direct-incurrence basis as related to exposure to herbicide agents because such in-service exposure has not been established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167   (1999). 

Furthermore, the probative evidence of record does not show that the cause of the Veteran's death or a contributing condition was related to his active military service.  The appellant has not identified, and the record does not reveal, any other injury, disease or event during service to which the Veteran's death could be related.  The Veteran's service treatment records do not reference any disorder that caused the Veteran's death including cancer or diabetes mellitus, type II.  The Veteran's July 1971 separation examination does not indicate any lung or respiratory issues or the existence of diabetes mellitus, type II.  Additionally, the evidence shows that the Veteran's carcinoma manifested many years after service as such was first diagnosed in 2003 and that his diabetes was diagnosed in March 1997.  The evidence does not show that lung cancer, or any other malignant tumor, or diabetes mellitus, type II, manifested to a compensable degree within a year of the Veteran's separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


